Citation Nr: 1435648	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for carcinoma of the skin claimed as secondary to ionizing radiation.

2.  Entitlement to service connection for sterility claimed as secondary to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty in the United States Air Force from October 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has skin cancer and sterility as the result of exposure to radiation in service.

In January 2009, an Air Force official reported that the Air Force Safety Center (AFSC) had reviewed the Veteran's service personnel records from the National Personnel Records Center (NPRC) and determined that the Veteran did not have duties involving nuclear weapons systems and would not have been exposed to radiation.  The claims file does not include the Veteran's service personnel records.  These records are relevant to his claims, and VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

This case is REMANDED for the following:

1.  The AOJ should obtain the Veteran's service personnel records.  These should be requested from AFSC and NPRC and other indicated sources.  

Efforts must continue until the records are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.  The Veteran should be advised of any records that cannot be obtained, of the efforts made to obtain the records, and of what further actions will be taken (including the denial of the claims).

2.  If evidence is received that the Veteran had in-service radiation exposure, develop the appeals in accordance with the provisions of 38 C.F.R. § 3.311.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

